 Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 1 of 29 PageID #: 298




                                In the United States District Court
                                     Eastern District of Texas
                                        Sherman Division

James Dowd                                 §
                                           §
       Plaintiff,                          §
                                           §
v.                                         § Civil Action No. 4:21-CV-125-SDJ
                                           §
TubeMaster, Inc.                           §
                                           §
                                           §
       Defendants.                         §

                                Plaintiff’s Amended Complaint

       Plaintiff James Dowd (“Dowd” or “Plaintiff”) files this Amended Complaint

against TubeMaster, Inc. (“TubeMaster” or “Defendant”) and shows:

                                             Parties

 1.   Plaintiff James Dowd is an individual citizen of Texas and a resident of Collin

County, Texas.

 2.   Defendant TubeMaster, Inc. is a foreign corporation doing business in Texas. It is

a citizen of Kentucky. It has been served and appeared in this lawsuit.

                                     Venue and Jurisdiction

 3.   Venue is proper in Collin County, Texas because all of a substantial part of the

events or omissions establishing the claims occurred in Collin County, which is in the

Eastern District of Texas. Venue is also proper in Collin County and the Eastern District

of Texas because the parties entered into an Employment Agreement that specified


Plaintiff’s Amended Complaint                                                       Page 1
 Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 2 of 29 PageID #: 299




Collin County as the mandatory venue for any legal proceeding related to the

Agreement.

 4.   This Court has federal jurisdiction over the claims asserted under the ADEA, 29

U.S.C. § 621 et. seq. and diversity jurisdiction of Dowd’s Texas Labor Code Ch. 21 and

other state law claims because the parties are citizens of different states and there is

more than $75,000 in controversy.

                                    Factual Background

 5.   TubeMaster, is a company headquartered in Kentucky. Clifford Johns is the CEO

and founder of it. Johns is the sole shareholder of TubeMaster.

 6.   TubeMaster, through Johns, contacted and hired Dowd in December 2014 as its

Vice President of Global Sales & Marketing. TubeMaster knew Dowd through previous

business and personal relationships, including hiring Dowd as a temporary employee for

a short period in July 2011 for a project.

 7.   When TubeMaster hired Dowd in December 2014, the parties executed an

Employment Contract Agreement (“Agreement”). A copy of the Agreement is attached

as Exhibit 1. Under the Agreement, Dowd would continue to reside in Texas and provide

services to TubeMaster from Plano, Texas. Dowd would travel to Kentucky (or other

locations) as needed.




Plaintiff’s Amended Complaint                                                          Page 2
 Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 3 of 29 PageID #: 300




 8.   After TubeMaster hired Dowd, Johns became a resident of Texas and used Dowd’s

home address as his Texas address, claiming that Johns wanted to be based in Texas to

have greater access to the Texas and Louisiana markets.

 9.   The Agreement was effective on January 1, 2015 and was to expire on December

31, 2017. However, the Agreement allowed for the renewal of the Agreement by the

written agreement of the parties. However, if the parties failed to produce a written

agreement of renewal within the stated time period, then the Agreement is extended

month to month until it was renewed or terminated.

 10. When TubeMaster, through Johns, promoted Dowd to President in January 2016,

Johns told Dowd he could not afford a change in Dowd’s compensation at the time due

to the financial status of the company. However, Johns promised to adjust Dowd’s

compensation once the company was more financially stable, including back pay for

Dowd.

 11. The parties did not formally renew or terminate the Agreement after the

anticipated December 31, 2017 termination date. The Agreement remained in effect

month to month from January 1, 2018 until June 2018. In June 2018, the parties modified

both the term of the Agreement and the amount Dowd was to be paid.

 12. The parties originally agreed that Dowd would be paid a base salary $1,500 per

week. He would also receive certain benefits and, by the third year, he would receive four

weeks of paid vacation.



Plaintiff’s Amended Complaint                                                       Page 3
 Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 4 of 29 PageID #: 301




 13. In June 2018, the parties modified the compensation terms and the length of term

of the Agreement by written agreement. Dowd had secured a large license agreement for

TubeMaster in February 2018. Thus, Dowd approached Johns about a change in the

Agreement to reward Dowd for his efforts in securing this large and profitable license

agreement. Dowd approached Johns about this because Johns had promised to increase

Dowd’s pay, including giving him retroactive backpay, once the company was on

stronger financial footing. Because of Dowd’s business strategy and the large license

agreement, TubeMaster was now more financially stable. Thus, Dowd presented Johns

with a spreadsheet that outlined four continued employment and compensation options.

The fourth option extended Dowd’s employment through December 2021 and called for

Dowd to receive a large bonus that would be paid out in three installments over time.

 14. TubeMaster, through Johns, chose the fourth option. This required TubeMaster to

pay Dowd a base salary of $10,000 per month through December 2021 and three bonus

payments of $103,333.34. A copy of this spreadsheet is attached as Exhibit 2. This option

also required TubeMaster to retroactively pay Dowd deferred salary for 2016, 2017 and

part of 2018, which it did.

 15. Beginning in June 2018 and from that point forward, TubeMaster paid Dowd

consistently with the modified Agreement. TubeMaster increased Dowd’s monthly pay,

made the deferred salary payments, and made          two of the three required bonus




Plaintiff’s Amended Complaint                                                      Page 4
 Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 5 of 29 PageID #: 302




installment payments in June 2018 and August 2019. TubeMaster then only owed Dowd

one additional installment payment due in February 2021.

 16. TubeMaster fired Dowd on April 29, 2020. His last day of work was April 30, 2020.

 17. When TubeMaster fired Dowd, it owed him the compensation remaining on the

Agreement through December 2021, his 4 weeks’ vacation pay and the final bonus

payment due in February 2021.

 18. When TubeMaster fired Dowd, it originally paid him the vacation pay owed to

him. Yet, TubeMaster, through Johns, immediately reversed payment of the vacation

funds out of Dowd’s account. Even though written company policy and the Agreement

required payment of the vacation pay and even though TubeMaster paid vacation pay to

other terminated employees, TubeMaster failed and refused to pay it to Dowd.

 19. TubeMaster, through Johns, completely deleted Dowd’s account from the

company payroll and retirement systems. By willfully and knowingly deleting his

account, this locked Dowd out of his 401(k) account and prevented Dowd’s access to his

401(k) account. Dowd had to spend months attempting to work with Johns before

receiving a response. TubeMaster’s payroll provider had to fully recreate his account in

order for Dowd to be able to access his own 401(k) account, tax documents, and payroll

records.

 20. TubeMaster did not pay Dowd the compensation remaining on the Agreement

through December 2021.



Plaintiff’s Amended Complaint                                                     Page 5
 Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 6 of 29 PageID #: 303




 21. In a telephone conversation with Dowd after his termination, Johns reaffirmed that

he owed Dowd the final installment of the bonus and said that he would pay the final

installment of the bonus.

 22. TubeMaster did not pay Dowd the final installment of the bonus owed that was to

be paid in February 2021.

 23. Dowd formally presented his claim to TubeMaster on June 29, 2020. TubeMaster

has not yet paid Dowd the amounts it owes him.

 24. When TubeMaster fired Dowd, Dowd was age 62.

 25. TubeMaster, through Johns, had been asking Dowd regularly and consistently

about his retirement plans for approximately one (1) year before termination. Starting in

May 2019, Johns asked Dowd questions such as “I know you’re getting older , are you

ready to retire?” He also repeatedly asked, “when are you going to retire?” Dowd

responded clearly that he had no plans to retire.

 26. TubeMaster, through Johns, continued to push Dowd about his retirement plans

and to encourage Dowd to retire. TubeMaster, through Johns, repeatedly inquired when

Dowd planned to retire when Dowd would visit TubeMaster’s Kentucky office. This

occurred in June, August, October, November, and December of 2019 and again in

January and March 2020.

 27. Johns made repeated phone calls to Dowd after normal business hours on nights

and weekends and would ask Dowd about his health and when he planned to retire.



Plaintiff’s Amended Complaint                                                      Page 6
 Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 7 of 29 PageID #: 304




 28. In March 2020, at a dinner meeting with Johns in Louisville, Kentucky, Johns again

asked Dowd when Dowd planned to retire. Dowd explained to Johns he had no plans to

retire. Dowd also explained to Johns that Dowd expected Johns to fulfill his commitments

and obligations to Dowd. Because Dowd was owed the final installment of the bonus in

February 2021, Dowd stated that he did not want to consider retiring before he received

that final installment payment.

 29. In that dinner meeting in March 2020, Dowd also explained to Johns that Dowd

had upcoming medical procedures scheduled and needed to continue to have company

health insurance coverage.

 30. While employed by TubeMaster Dowd suffered from disabilities. Dowd’s

disabilities include Crohn’s disease and being a four time cancer survivor. Dowd also

suffers from claustrophobia.

 31. Dowd’s disabilities would be aggravated by stress. TubeMaster, through Johns,

would continually question Dowd’s conditions and make fun of and joke about Dowd’s

disabilities. Johns would ask Dowd if the stress of Johns’ actions was affecting Dowd’s

conditions and tell Dowd that Dowd was “not tough.” Johns also made offensive

“bathroom” jokes to Dowd because of Dowd’s Crohn’s disease.

 32. Johns would tell Dowd that some of Dowd’s disabilities (the claustrophobia) were

“all in his head” and that Dowd could “get over it” if he wanted to. Dowd requested the




Plaintiff’s Amended Complaint                                                     Page 7
    Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 8 of 29 PageID #: 305




accommodation of not entering into small, confined spaces on job sites and Johns would

fail to accommodate this disability.

    33. TubeMaster, through Johns, harassed Dowd because of his disabilities and created

a hostile environment for Dowd by that harassment.

    34. Johns eventually excluded Dowd from participating in many field projects even

though Dowd could perform multiple services, duties and responsibilities if he did not

need to enter into a small, confined space.

    35. After he was terminated, Dowd timely filed a Charge of Discrimination with the

EEOC asserting discrimination because of age and disability on September 30, 2020.

Dowd’s Charge of Discrimination has not been resolved. Dowd timely sues for

discrimination on these two claims.

                                             Causes of Action

                              Breach of Contract against TubeMaster 1

    36. Dowd incorporates the preceding paragraphs as if restated.

    37. Dowd and TubeMaster entered into an enforceable Agreement in December 2014.

(Exhibit 1). The parties modified the Agreement in terms of its length and the

compensation terms in June 2018. The modification is reflected in the spreadsheet

prepared by Dowd and agreed to by Johns. (Exhibit 2).



1
 Dowd files this Amended Complaint in compliance with the Court’s February 24, 2021 Order and Advisory (Dkt.
#4). By doing so, Dowd does not waive his contention that the Collin County District Court properly entered a
default judgment on Dowd’s breach of contract claims.


Plaintiff’s Amended Complaint                                                                          Page 8
 Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 9 of 29 PageID #: 306




 38. Dowd is a proper party to sue for breach of this contract

 39. Dowd performed all obligations required of him by the contract.

 40. TubeMaster terminated Dowd on April 29, 2020.

 41. TubeMaster breached its contractual agreement with Dowd by failing and refusing

to pay Dowd the pay owed under the Agreement including his compensation through

December 2021.

 42. TubeMaster breached its contractual agreement with Dowd by failing and refusing

to pay Dowd the large final installment payment for the bonus due to be paid in February

2021.

 43. Under the Agreement, TubeMaster, owes Dowd his compensation pay of $10,000

per month with associated benefits through December 2021 and the large final

installment payment for the bonus due in February 2021.

 44. TubeMaster also breached its contractual agreement by failing to pay Dowd the

vacation pay owed to Dowd upon his termination.

 45. TubeMaster’s breach of the contract damaged Dowd and caused him financial

injury.

 46. Though Dowd presented his claim in June 2020, TubeMaster refused to pay Dowd

the amount owed.

 47. Dowd seeks to recover all actual and consequential damages he has suffered

because of TubeMaster’s breach of its contractual obligations owed to him.



Plaintiff’s Amended Complaint                                                     Page 9
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 10 of 29 PageID #: 307




 48. Dowd also seeks to recover pre- and post-judgment interest and his reasonable

attorneys’ fees and costs in pursuit of this claim under Tex. Civ. Prac. & Rem. Code §

38.001 et. seq. All conditions precedent to the recovery of attorney’s fees under § 38.001

have been fulfilled.

     Failure to Pay Bonuses under Texas Labor Code § 61.015 against TubeMaster

 49. Dowd incorporates the preceding paragraphs as if restated.

 50. Dowd and TubeMaster entered into an enforceable agreement for TubeMaster to

pay Dowd a bonus of $103,333.34 in February 2021. The bonus represents the final

installment of the bonus TubeMaster agreed to pay Dowd because of Dowd’s work in

securing a large license agreement for TubeMaster in February 2018. TubeMaster agreed

to pay Dowd a bonus in three installments as a reward for that work. It paid two of the

three installments.

 51. Dowd did all the work required to earn this final installment payment before his

employment with TubeMaster ended.

 52. TubeMaster’s obligation to pay Dowd this final installment payment continues

even after Dowd’s employment ended.

 53. Under Texas law, unless otherwise agreed, the employer shall pay, after separation,

commissions or bonuses earned as of the time of separation. Tex. Labor Code § 61.015; 40

Tex. Admin. Code § 821.26(b).




Plaintiff’s Amended Complaint                                                      Page 10
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 11 of 29 PageID #: 308




 54. TubeMaster and Dowd did not agree that Dowd’s ability to receive this final

installment payment of the bonus would cease upon the termination of employment.

 55. TubeMaster, through Johns, reaffirmed the obligation to pay Dowd the final

installment payment of the bonus in a telephone conversation with Dowd after

TubeMaster terminated Dowd.

 56. TubeMaster owes Dowd the final installment payment as it collects payments from

its client on the license agreement.

 57. TubeMaster failed and refused to pay Dowd this final installment of the bonus in

February 2021.

 58. TubeMaster’s failure to comply with Texas Labor Code § 61.015 damaged Dowd

and caused him financial injury. The final installment owed by TubeMaster is $103,333.34.

 59. Dowd seeks to recover all actual and consequential damages he has suffered

because of TubeMaster’s failure to pay this final installment payment on his bonus.

 60. Dowd also seeks to recover pre- and post-judgment interest and his reasonable

attorneys’ fees and costs in pursuit of this claim.

                          Promissory Estoppel against TubeMaster

 61. Dowd incorporates the preceding paragraphs as if restated.

 62. Dowd alternatively asserts a claim for promissory estoppel against TubeMaster.

 63. TubeMaster, through Johns, promised Dowd that Dowd would receive (1) the pay

through December 2021 and (2) the final installment payment for his bonus in February



Plaintiff’s Amended Complaint                                                     Page 11
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 12 of 29 PageID #: 309




2021. TubeMaster, through Johns, reaffirmed this promise to pay the final installment of

the bonus in a telephone conversation with Dowd after TubeMaster terminated Dowd.

 64. Dowd reasonably and substantially relied on TubeMaster’s promises to his

detriment.

 65. Dowd’s reliance on TubeMaster’s promises was foreseeable to TubeMaster.

 66. TubeMaster breached its promises to Dowd by failing to provide Dowd with

compensation owed and the final installment payment on the bonus owed.

 67. Injustice can only be avoided by enforcing TubeMaster’s promises to Dowd.

 68. Dowd seeks to recover all damages he suffered because of TubeMaster’s promises.

 69. Dowd seeks to recover his reasonable and necessary attorneys’ fees incurred in

pursuit of this claim and pre-judgment and post-judgment interest and court costs.

                            Quantum Meruit against TubeMaster

 70. Dowd incorporates the preceding paragraphs as if restated.

 71. Alternatively, Dowd pleads a claim for quantum meruit.

 72. Dowd provided valuable services to TubeMaster.

 73. Dowd’s services were provided for TubeMaster and benefitted TubeMaster.

 74. TubeMaster accepted Dowd’s valuable services.

 75. TubeMaster had reasonable notice that Dowd expected compensation for his

valuable services in the form of pay through December 2021 and the payment of the final

installment of his bonus in February 2021.



Plaintiff’s Amended Complaint                                                    Page 12
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 13 of 29 PageID #: 310




 76. TubeMaster failed and refused to provide the compensation it knew Dowd

expected in return for his valuable services. TubeMaster failed to pay Dowd the full

compensation owed through December 2021. TubeMaster, through Johns, told Dowd it

would not pay him the final installment payment on the bonus owed in February 2021.

 77. TubeMaster’s failure to pay Dowd the full compensation and bonus it knew Dowd

expected damaged Dowd.

 78. Dowd presented his claim for damages to TubeMaster, but TubeMaster failed to

pay his claim.

 79. Dowd sues TubeMaster for all damages he suffered under a theory of quantum

meruit. Dowd seeks to recover the full reasonable value of the services he provided to

TubeMaster.

 80. Dowd also seeks to recover his reasonable attorneys’ fees in pursuit of this claim

and pre-judgment and post-judgment interest. All conditions precedent to the recovery

of attorneys’ fees have been performed.

                    Unjust Enrichment against TubeMaster and Johns

 81. Dowd incorporates the preceding paragraphs as if restated.

 82. Dowd alternatively asserts a claim for unjust enrichment. TubeMaster induced

Dowd to continue to work for TubeMaster by promising him compensation through

December 2021 and a final installment payment on the bonus to be paid in February 2021.




Plaintiff’s Amended Complaint                                                   Page 13
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 14 of 29 PageID #: 311




TubeMaster knew that Dowd would not have continued his employment unless

TubeMaster agreed to this change in his compensation.

 83. When it fired Dowd, TubeMaster did not pay him the compensation owed nor the

final installment payment for the bonus.

 84. TubeMaster has wrongfully secured a benefit or passively received a benefit which

it would be unconscionable to allow TubeMaster to retain.

 85. If TubeMaster is allowed to retain the benefits promised Dowd, TubeMaster would

be unjustly enriched.

 86. Under these circumstances, equity requires that TubeMaster not be allowed to be

unjustly enriched and that equity requires that Dowd be made whole and receive the

benefits he was promised by TubeMaster.

 87. Dowd seeks those benefits from TubeMaster under the theory of unjust enrichment

to compensate him for the pay and final installment payment for the bonus TubeMaster

retained from Dowd’s efforts on its behalf.

 88. Dowd seeks all damages he may receive including any pre-judgment and post-

judgment interest, attorneys’ fees and costs.

                                Age Discrimination under ADEA

 89. Dowd incorporates the preceding paragraphs as if restated.

 90. TubeMaster is an employer as defined by the ADEA, 29 U.S.C. § 630.

 91. Dowd, age 62, is an employee covered by the ADEA. 29 U.S.C. § 630(f).



Plaintiff’s Amended Complaint                                                  Page 14
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 15 of 29 PageID #: 312




 92. TubeMaster discriminated against Dowd in the terms and conditions of his

employment and singularly subjected him to disparate treatment as compared to other

employees because of his age in violation of the ADEA. 29 U.S. C. § 623(a). TubeMaster

regularly inquired when Dowd intended to retire and kept pushing Dowd to retire.

 93. TubeMaster discriminated against Dowd and terminated Dowd because of his age

in violation of the ADEA. 29 U.S.C. § 623(a).

 94. TubeMaster’s violations of the ADEA damaged Dowd. Dowd seeks to recover all

legal and equitable relief to which he is entitled because of the discriminatory actions of

TubeMaster in violation of the ADEA.

 95. Dowd seeks to recover his back pay and the value of his lost employment benefits,

liquidated damages, the equitable remedy of reinstatement, prejudgment and post-

judgment interest and his reasonable attorney’s fees and costs.

                  Age Discrimination under Texas Labor Code Chapter 21

 96. Dowd incorporates the previous paragraphs as if restated.

 97. TubeMaster is an employer for Texas Labor Code § 21.002.

 98. Dowd, age 62, is protected from age discrimination under Texas Labor Code

Chapter 21.

 99. TubeMaster discriminated against Dowd in the terms and conditions of his

employment and singularly subjected him to disparate treatment as compared to other

employees because of his age in violation of Texas Labor Code § 21.051 and § 21.125.



Plaintiff’s Amended Complaint                                                       Page 15
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 16 of 29 PageID #: 313




 100. TubeMaster discriminated against Dowd and terminated Dowd because of his age

in violation of Texas Labor Code Chapter 21.051 and 21.125.

 101. TubeMaster’s violations of Texas Labor Code Ch. 21 damaged Dowd. Dowd seeks

to recover all legal and equitable relief to which he is entitled because of the

discriminatory actions of TubeMaster in violation of Texas Labor Code § 21.051 and §

21.125.

 102. Dowd seeks to recover his back pay, front pay, compensatory damages for

emotional distress and intangible harms and losses, the value of his lost employment

benefits, the equitable remedy of reinstatement, front-pay, pre-judgment and post-

judgment interest and his reasonable attorney’s fees and costs.

                       Disability Discrimination under the ADAAA

 103. Dowd incorporates the preceding paragraphs as if restated.

 104. TubeMaster is an “employer” as defined by the ADAAA. 42 U.S.C. § 12111(5).

 105. Dowd is an “employee” as defined by the ADAAA. 42 U.S.C. § 12111(4). Dowd

was qualified to perform his job duties as President at TubeMaster.

 106. Dowd suffers from Crohn’s Disease, which is a type of inflammatory bowel disease

that affects the lining of the digestive tracts and that can sometimes cause life-threatening

complications. It can cause abdominal pain, diarrhea, weight loss, anemia and fatigue.

Crohn’s Disease is a disability under the ADAAA because it is a condition that




Plaintiff’s Amended Complaint                                                         Page 16
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 17 of 29 PageID #: 314




substantially impairs the operation of a major bodily function, including the bowel. 42

U.S.C. § 12102(1) and (2)(B).

 107. Dowd is also a four time cancer survivor. Cancer is a disability and a condition that,

when in its active state, affects the operation of a major bodily function such as normal

cell growth. 42 U.S.C. §12012(1) and (2)(B). Under the ADAAA, an impairment that is

episodic or in remission is a disability if it would substantially limit a major life activity

when active. 42 U.S.C. §12102(4)(D).

 108. Dowd also suffers from claustrophobia, which is an anxiety disorder in which the

sufferer has an irrational fear of having no escape or being closed in. Claustrophobia is a

disability because it substantially interferes with major life activities and with the major

bodily function of normal neurological and brain functioning. 42 U.S.C. § 12103(1) and

(2).

 109. Dowd has a record of having an impairment and was also regarded as having an

impairment under the ADAAA. 42 U.S.C. § 12102(3).

 110. TubeMaster discriminated against Dowd in violation of the ADAAA in the terms

and conditions of his employment because of his disability, his record of a disability and

because TubeMaster regarded Dowd as disabled.

 111. TubeMaster harassed Dowd about his disabilities, which can be exacerbated by

stress. Johns would continually ask Dowd questions about his conditions and ask how

the stress of Johns’ actions were affecting Dowd’s conditions. Johns made fun of Dowd



Plaintiff’s Amended Complaint                                                          Page 17
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 18 of 29 PageID #: 315




for having these conditions and said that Dowd was “not tough.” Johns also made

offensive “bathroom” jokes to Dowd because of Dowd’s Crohn’s disease.

 112. As for Dowd’s claustrophobia, Johns told Dowd it was all “in his head” and that

Dowd could “get over it” if Dowd wanted to.

 113. TubeMaster refused to accommodate Dowd by letting Dowd avoid entering small,

confined spaces on job sites. TubeMaster eventually excluded Dowd from participating

in many field projects even though Dowd could perform multiple services, duties and

responsibilities if he remained outside of small, confined spaces.

 114. TubeMaster violated the ADAAA by not reasonably accommodating the known

limitations of Dowd, who was a qualified individual with a disability in violation of 42

U.S.C. § 12112(b)(5)(A).

 115. TubeMaster violated the ADAAA by refusing to engage in the appropriate

interactive dialog with Dowd to discuss the appropriate reasonable accommodations

after Dowd made his request for a reasonable accommodation.

 116. TubeMaster violated the ADAAA by firing Dowd because of his disability, his

record of a disability and because TubeMaster regarded Dowd as disabled.

 117. TubeMaster subjected Dowd to a hostile work environment in violation of the

ADAAA because of his disability, his record of a disability and because TubeMaster

regarded Dowd as disabled.




Plaintiff’s Amended Complaint                                                    Page 18
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 19 of 29 PageID #: 316




 118. TubeMaster’s violations of the ADAAA damaged Dowd. TubeMaster caused

Dowd to lose his income and benefits when it fired him in violation of the ADAAA.

 119. Dowd seeks to recover all damages to which he is entitled for TubeMaster’s

violation of the ADAAA, including the recovery of his back pay, fringe benefits, front

pay, the equitable remedy of reinstatement, compensatory damages for intangible harms

and losses, punitive damages, pre-judgment and post-judgment interest, attorney’s fees

and costs.

                Disability Discrimination under Texas Labor Code Ch. 21

 120. Dowd incorporates the preceding paragraphs as if restated.

 121. TubeMaster is an “employer” as defined by Tex. Labor Code § 21.002(8).

 122. Dowd is an “employee” as defined by Texas Labor Code § 21.002(7). Dowd was

qualified to perform his job duties.

 123. Dowd suffers from Crohn’s Disease, which is a type of inflammatory bowel disease

that affects the lining of the digestive tracts and that can sometimes cause life-threatening

complications. It can cause abdominal pain, diarrhea, weight loss, anemia and fatigue.

Crohn’s Disease is a disability under the ADAAA because it is a condition that

substantially impairs the operation of a major bodily function, including the bowel.

 124. Dowd is also a four time cancer survivor. Cancer is a disability and a condition

that, when in its active state, affects the operation of a major bodily function such as




Plaintiff’s Amended Complaint                                                         Page 19
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 20 of 29 PageID #: 317




normal cell growth. Under the ADAAA, an impairment that is episodic or in remission

is a disability if it would substantially limit a major life activity when active.

 125. Dowd also suffers from claustrophobia, which is an anxiety disorder in which the

sufferer has an irrational fear of having no escape or being closed in. Claustrophobia is a

disability because it substantially interferes with major life activities and with the major

bodily function of normal neurological and brain functioning

 126. These conditions are disabilities as defined by Tex. Labor Code § 21.002(6) and (11-

a) because they substantially interfere with the major life activity of working and with

the normal functioning of Dowd’s bowel, neurological system and brain functions.

 127. TubeMaster harassed Dowd about his disabilities, which can be exacerbated by

stress. Johns would continually ask Dowd questions about his conditions and ask how

the stress of Johns’ actions were affecting Dowd’s conditions. Johns made fun of Dowd

for having these conditions and said that Dowd was “not tough.” Johns also made

offensive “bathroom” jokes to Dowd because of Dowd’s Crohn’s disease.

 128. As for Dowd’s claustrophobia, Johns told Dowd it was all “in his head” and that

Dowd could “get over it” if Dowd wanted to.

 129. TubeMaster refused to accommodate Dowd by letting Dowd avoid entering small,

confined spaces on job sites. TubeMaster eventually excluded Dowd from participating

in field projects even though Dowd could perform multiple services, duties and

responsibilities if he remained outside of small, confined spaces.



Plaintiff’s Amended Complaint                                                        Page 20
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 21 of 29 PageID #: 318




 130. TubeMaster violated Texas Labor Code Ch. 21 by refusing to provide Dowd with

a reasonable accommodation. TubeMaster violated Texas Labor Code Ch. 21 by refusing

to engage in an interactive dialog on the appropriate reasonable accommodation after

Dowd requested a reasonable accommodation.

 131. TubeMaster discriminated against Dowd in violation of Texas Labor Code §21.051

in the terms and conditions of his employment because of his disability, his record of a

disability and because TubeMaster regarded Dowd as disabled.

 132. TubeMaster violated Texas Labor Code § 21.051 by firing Dowd because of his

disability, his record of a disability and because TubeMaster regarded Dowd as disabled.

 133. TubeMaster subjected Dowd to a hostile work environment in violation of Texas

Labor Code § 21.051 because of his disability, his record of a disability and because

TubeMaster regarded Dowd as disabled.

 134. TubeMaster’s violations of Texas Labor Code § 21.051 damaged Dowd.

TubeMaster caused Dowd to lose his income and benefits when it fired him in violation

of Texas Labor Code § 21.051.

 135. Dowd seeks to recover damages to which he is entitled for TubeMaster’s violation

of Texas Labor Code § 21.051, including the recovery of his back pay, fringe benefits, front

pay, the equitable remedy of reinstatement, compensatory damages for intangible harms

and losses, punitive damages, pre-judgment and post-judgment interest, attorney’s fees

and costs.



Plaintiff’s Amended Complaint                                                        Page 21
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 22 of 29 PageID #: 319




                                            Jury Trial

 136. Dowd demands a trial by jury.

                                             Prayer

       WHEREFORE, Plaintiff James Dowd prays this Court enter a judgment in

 Plaintiff’s favor and award Plaintiff the relief sought and enter such other and further

 relief to which Plaintiff is justly entitled.

                                             Prayer

       WHEREFORE, Plaintiff James Dowd prays this Court enter a judgment for

 Dowd and against TubeMaster, Inc. on all claims asserted against it and for such other

 and further relief to which Plaintiff is just entitled.

                                     Respectfully submitted,

                                     /s/ Karen K. Fitzgerald
                                     Karen K. Fitzgerald
                                     State Bar No. 11656750
                                     Fitzgerald Law, PLLC
                                     8150 N. Central Expy, 10th Floor
                                     Dallas TX 75206
                                     214.265.9958 (direct dial)
                                     (214) 367-6001 (fax)
                                     karen@fitzgerald.law

                                     Attorney for Plaintiff James Dowd

                                CERTIFICATE OF SERVICE

       I certify that on March 19, 2021, I electronically filed the foregoing using the
Court’s ECF system. The ECF system sent a “Notice of Electronic Filing” to these
individuals who have consented in writing to accept this Notice as service of this
document by electronic means:


Plaintiff’s Amended Complaint                                                         Page 22
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 23 of 29 PageID #: 320




       Craig A. McDougal
       Raymond Fischer
       Camille D. Griffith
       Kilpatrick Townsend & Stockton, LLP
       2001 Ross Avenue, Suite 4400
       Dallas, Texas 75201



                                      /s/ Karen K. Fitzgerald
                                      Karen K. Fitzgerald




Plaintiff’s Amended Complaint                                         Page 23
  Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 24 of 29 PageID #: 321




                EMPLOYMENT CONTRACT AGREEMENT
    THIS EMPLOYMENT CONTRACT AGREEMENT, made on                             Oecex..b.:y- . /9,         ZC/1/
                                                                          (Month)             (Day)   ( Year)


    between Tubemaster. Inc .. hereinafter called the "Employer" OF THE FlRST PART

                                                        AND

    James Dowd, hereinafter called the "Employee" OF Tl IE SECOND PART

            BE IT KNOWN THAT
            A) The Employer is du ly incorporated, organized and existing under the laws of the state
                of Kentucky.
            B) The Employer is of the opinion that the Employee has the necessary qualitications,
                experience, and abi lities to assist and benefit the Employer in its business.
            C) The Employer des ires to employ the Employee and the Employee has agreed to
                accept su-:h contract upon the terms and conditions as set out in this agreement.


            WlTNESSETH:
    Term. The term of this agreement shall begin on -:::];;;_,_.,_,,
                                                                    1
                                                                         _I_, 2 d I         5 , and expire on
                                                        (Month)           (Dn)')   (Year)
    December JI". 2017. Signing th is agreement shal l be conclusive evidence of intent to fullill this
    agreement as written.

    Position Title. Vice-President - Global Sales & Market ing

    Duties. The Employee is being compensated for his knowledge and skills re lated to sales, markeling, and
    strategic planning. As such, the Employer authorizes the Employee to plan and direct all aspects of
    marketing and sales policies. objectives. and initiatives. Employee shall develop and oversee the
    sales function, ensuring that all employees and the sales plan are organized to ach ieve maximum
    sales volume. Employee shall develop and oversee the marketing function, identifying key
    marketing oullets and competitive strategies. Employee shall provide internal and external
    training as required by the Employer. Employee will be able to perform a variety of tasks as
    assigned by the Employer. including the ability to lead and direct the work of others. The
    position shall report directly to the President/CEO position of the Employer.
    I ,ocation. The Employee will be legally based in the Dallas-Ft. Worth, Texas area. Employee w ill use his
    existing Plano, Texas office in addition to Employer's Louisville, Kentucky office.

    Travel. The Employee shall be willing to travel up to I 00% for both domestic and international markets
    as directed by the Employer.


                                                      Page I of.5



                                                                                                      EXHIBIT

'----------------- ----- ---!                                                                              i
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 25 of 29 PageID #: 322




  Exclusive Services. Additional consulting or employment within the chemical catalyst services industry
  is not permitted for the Employee in accordance with the terms and conditions set out in this agreement.

  Compensation. The Employer shall pay the Employee a base salary of $1,500.00USD per week.

      •   Bonuses. Using the Employer's 2014 gross paid sales as a baseline~ additional bonus
          compensation will be paid to the Employee on all incremental sales above the established
          baseline. A bonus of22.5% of gross operating profit on all invoiced sales above the established
          baseline shall be paid on the last day of each month in which paid sales are recorded. Gross
          operating profit is defined as gross sales minus the cost of goods and services sold minus
          operating expenses (selling, general, and administrative expenses). (GS-COGS-SGA=GOP)

      o   Healthcare. Employee shall be offered healthcare options as issued for all employees.

      •   Short and long-term disability. Employee shall be offered disability options as issued for all
          employees.

      o   401K. Employee shall be offered 401 K and retirement options as issued for all employees.

      o   Vacation. Employee is granted two (2) weeks of paid vacation time during the first year of
          service to the Employer. In year 2 of service, Employee is granted three (3) weeks of paid
          vacation time. In year 3, employee is granted four(4) weeks of paid vacation time. Collection and
          carry-over of paid vacation time is permitted.

      o   Expenses. The Employee shall be reimbursed for all business related expenses when performing
          duties for the Employer. Business related expenses are defined as, but not limited to, commercial
          air transportation; ground transportation including buses, taxis, shuttles, car services, or rental
          cars; rental car fuel; mileage reimbursement at the maximum government allowed rate when
          using a personal vehicle; parking and tolls; overnight hotel accommodations; all personal food
          and beverages when travelling more than ten ( 10) miles from the Employee's legal address; all
          business mea1s, entertainment or event fees regardless of distance from Employee's legal address;
          trade show or conference fees; communication fees above and beyond standard U.S. local and
          long distance calls, including cell phone service and data; mailing, printing or office supplies as
          used directly for the Employer's benefit. All expenses shall be reimbursed within fifteen (15)
          days of submittal to the Employer.

  Renewal of Contract. This agreement may be renewed on an annual basis with the written agreement
  between the Employer and the Employee within ninety (90) days, but not less than thirty (30) days of the
  contract expiration. Failure to produce a written agreement of renewal within the stated time period will
  result in the agreement be extended on a month to month basis until said renewal or tennination is
   reached.

  Termination of Contract. 111is agreement tnay be tcnninated for any reason at the discretion of either
  the Employer or the Employee. The Employer or the Employee shall be given a ninety (90) day written
  notice prior to the contract termination. In the event of termination by the Employer, compensation based
  on the Employee's base salary, all eligible bonuses, healthcare, disabi1ity, 40 l K, and earned vacation
  shall be paid to the Employee through December 3 ISl, 2017.

                                                  Page 2 of5
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 26 of 29 PageID #: 323




  Change of Ownership or Majority Control. This agreement may also be terminated due to a sale of the
  Employer's assets, stock or company resulting in a change of ownership or majority control representing
  more than 50% of the company's value. As compensation for a terminated contract under change of
  ownership or majority control, the Employer shall pay the Employee in accordance to the terms set forth
  in this agreement under Termination of Contract. In addition, a one-time lump sum fee equal to one year's
  base salary and all eligible bonuses shall be paid to the Employee within thirty (30) days of written notice
  of termination due to a change of ownership or majority control.

  Non-competition Aereement. The parties agree that the Employer's business is specialized in scope and
  could suffer damage and loss of goodwill if the Employee entered into competition with the Employer
  during the term of this agreement. Therefore, the Employee agrees that at no time during the tenn of this
  agreement will he, for himself or on the behalf of any person or corporation other than the Employer,
  ~ngage, own, manage, operate, or control any business related to chemical catalyst services industry.

  Confidentiality Agreement. Jt is understood and agreed to that the Employer and the Employee would
  like to exchange certain information that may be considered confidential. To ensure the protection of such
  information and in consideration of the agreement to exchange said information, the parties agree as
  follows:
           1. The confidential infonnation to be disclosed by the Employer under this Agreement
           ("Confidential Information") can be described as and includes: Technical and business
           information relating to the Employer's proprietary ideas, patentable ideas, copyrights and/or trade
           secrets, existing and/or contemplated products and services, software, schematics, research and
           development, production, costs, profit and margin information, finances and financial projections,
           customers, clients, marketing, and current or future business plans and models, regardless of
           whether such information is designated as "Confidential Information" at the time of its disclosure.
           ln addition to the above, Confidential Information shall also include, and the Employee shall have
           a duty to protect, other confidential and/or sensitive information which is (a) disclosed by the
           Employer in writing and marked as confidential (or with other similar designation) at the time of
           disclosure; and/or (b) disclosed by the Employer in any other manner and identified as
           confidential at the time of disclosure and is also summarized and designated as confidential in a
           written memorandum delivered to the Employee within thirty (30) days of the disclosure.
           2. The Employee shall use the Confidential Information only for the purpose of evaluating
           potential business strategies and relationships with the Employer.
           3. The Employee and the Employer shall limit disclosure of Confidential Information within its
           own organization to its directors, officers, partners, members and/or employees having a need to
           know and shall not disclose Confidential Information to any third party (whether an individual,
           corporation, or other entity) without the prior written consent of both parties. The Employee shall
           have satisfied its obligations under this paragraph if it takes affirmative measures to ensure
           compliance with these confidentiality obligations by its employees, agents, consultants and others
          who are permitted access to or use of the Confidential Information.
          4. This Agreement imposes no obligation upon the Employee with respect to any Confidential
          Information (a) that was in the Employee's possession before receipt from the Employer; (b) is or
          becomes a matter of public knowledge through no fault of the Employee; (c) is rightfully received
          by the Employee from a third party not owing a duty of confidentiality to the Employer; (d) is
          disclosed without a duty of confidentiality to a third party by, or with the authorization ot: the
          Employer; or (e) is independently developed by the Employee.
          5. The Employer warrants that he/she has the right to make the disclosures under this Agreement.

                                                   Page 3 ofS
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 27 of 29 PageID #: 324




          6. This Agreement shall not be construed as creating, conveying, transferring, granting or
          conferring upon the Employee any rights, 1icense or authority in or to the information exchanged,
          except the limited right to use Confidential Information specified in paragraph 2. Furthennore and
          specifically, no license or conveyance of any intellectual property rights is granted or implied by
          this Agreement.
          7. Neither party has an obligation under this Agreement to purchase any service, goods, or
          intangibles from the other party. The Employer may, at its sole discretion, using its own
          information~ offer such products and/or services for sale and modify them or discontinue sale at
          any time. Furthermore, both parties acknowledge and agree that the exchange of infonnation
          under this Agreement shall not commit or bind either party to any present or future contractual
          relationship (except as specifically stated herein), nor shall the exchange of information be
          construed as an inducement to act or not to act in any given manner.
          8. Neither party shall be liable to the other in any manner whatsoever for any decisions,
          obligations, costs or expenses incurred, changes in business practices, plans, organization,
          products, services, or otherwise, based on either party's decision to use or rely on any information
          exchanged under this Agreement.
          9. If there is a breach or threatened breach of any provision of this Agreemen4 it is agreed and
          understood that the Employer shall have no adequate remedy in money or other damages and
          accordingly sha11 be entitled to injunctive relief; provided however, no specification in this
          Agreement of any particular remedy shall be construed as a waiver or prohibition of any other
          remedies in the event of a breach or threatened breach of this Agreement.
          10. This Agreement states the entire agreement between the parties concerning the disclosure of
          Confidential Information and supersedes any prior agreements. understandings, or representations
          with respect thereto. Any addition or modification to this Agreement must be made in writing and
          signed by authorized representatives of both parties. This Agreement is made under and shall be
          construed according to the laws of the State of Kentucky, U.S.A.
          11. lf any of the provisions of this Agreement are found to be unenforceable, the remainder shall
          be enforced as fully as possible and the unenforceable provision(s) shall be deemed modified to
          the limited extent required to permit enforcement of the Agreement as a whole.

  Legal Venue. Venue for any legal proceedings instituted relating to this agreement shall be Collin
  County, Texas, USA.

  Entire Agreement. This written agreement contains the sole entire agreement between the parties and
  shall supersede any and all other agreements between the parties. The parties acknowledge and agree that
  neither of them has made any representation inducing the execution and delivery hereof except such
  representatives as are specifically set forth herein and each of the parties hereto acknowledge that they
  have relied on their own judgment in entering into the same.

  Modifications. Conditions of this agreement may be modified at any time with the written acceptance of
  both parties.

  Documentation of Agreement. Both parties have signed two copies of this agreement and retain
  originals for their records.


                                                  Page 4 of5
Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 28 of 29 PageID #: 325




 WHEREFORE, the parties acknowledge that they have read and understand this Agreement and
 voluntarily accept the duties and obligations set forth herein.

 Signed:



                                                                   Date




 Clifford Johns '
                                                                   . 11/
                                                                   Date   I
                                                                              lk / /Jy
 Authorized representative of Tu




                                                   Page 5 of5
                                          Case 4:21-cv-00125-SDJ Document 9 Filed 03/19/21 Page 29 of 29 PageID #: 326




COMPENSATION
         Comp•nv clasi1fication:           Small
                      Rc11enue:            <2 SM
                   Employees:               <15
                               Zip:        40222

           Position                        Salary          S.l•ry Monlhly          Sollry Annual                             Bonus               Total                        Notes
       VP•Sale/Morketln                    Median         5      23.745.92     S       284,951.00                        s    95,959.00          380,910.00
           President                       Median         $      26,733.34     S       320,060.00                        $    77,151.00          397,231.00

  VP-Sale,/Markelln        2015)           Actual                  6,933.33            83,199.96                         s                        83,199.96 7S-~ eELOW Medlin IVflta 1
     President 2016· reseint               Actual                  6,933.33            83,l9V,Y6                         s                        83,199.96 79% BELOW Medlin ave,- e

     Componsatlon Difference
                          2015             (297,710.04)
                          2016             (314,031.04)
                          2017             (314,031.04)
                             Total         (925,772.12)



             Optlon                        Yeai,           Salary Monthly      Def1rr1d satarv          Snlnry Annual        Bonus        Amount Duo                  Noles
                1                           2016          s       6,933 33     s        3,066 67    5       120,00000                     s  36,800.04 Payable June 2018
          No Obl11.at1on                    2017          s       6,933 33     s        3,066 67    s       120,000.00                  s    36,800.04 Pavable June 2018
                                            2018          s      10,000.00     s                    s       120.00000    s   22S.007.43 $   225,007.0 P1vable June 2018

             Opdon                         Year            S•l•ry Monthly   Deferred Salary             Salary Annual        Bonus            Amounttkic                      Notes
                2                           2016          s       6,933.33     s   3,066.67         s       120,000.00   s                s       36 800.04    Payable Jun• 2018
       Standard Obh11tlon                   2017          s       6,933.33 $       3,066 67         s       120,000.00   s                s       36,800.04    Payable June 2018
           SonuJ Plan                       2018          s      10,000.00 $                        s       120,000.00   s   225,007.43   s      225,007 43    Payable Oecembt:r 2018
                                            2019          s      10,000.00     s                    s       120.000.00   s   225,007.43 $        225,007.43    Pay.able Oc:ctmber 2019
                                            2020          s      10.000.00     s                    s       120.00000    s   225,007.•3   s      22.S,00743    P•v•l>• Oeumbu 2020

             0Dtlon                        Yeair            Sat,.ry Monthly    Deferred S.ltrv          Sal•rv Annual        Bonw             Amount Due:                     Notes
                3                          2016           s         6.933.33   s        l.066.67    s       120,000.00   s                s       36,800.04    Payab~ June 2018
       Standard Obltubon                   2017           s         6,933.33   s        3,066.67    s       120,000.00   s                s       36,ll00.04   Payable June 2018
           Solar; Pion                     2018           s        20,000.00   s                    s       240,000.00   s    75.000.00   s       75,000.00    Payoble December 2018
                                           2019           s        22,500.00   s                    s       270.000.00 $      75,000.00   s       75,000.00    Paytble December 2019
                                           2020           5        25,000.00   s                    s       300,000.00   s    75.000.00   s       75,000.00    Payable December 2020

             Option                        Year            Salary Monthly      Deferred S..lary      S.liry Annual           Bonu.1           Amo unt Due                     Notes
                4                          2016           s       6,933.33     s        3,066.67    s    120,000.00      s                s       36,600.04    Payable monthlv inslallmcnt
                                           2017           s       6,93l.33     $        3,066.67    s    120,000.00      s                s       36,800.04    Pavable monthfv Installment
                                           2D18           s      10,000.00     s                    s 120.000.00         s   100.003.lO   s      100,003.30    Payable June 2018
                                           2019           s      10,00000      s                    s    120,000.00      s   100,003.30   s      100,003.30    Payable Auau,t 2019
                                           2020           s      10,00000      $                    s    120,000.00      s                $
                                           2021           $      10,000.00     $                    s    120,000.00      s   100,003.30   s      100,003.30 P.a:yable February 2021

IDEFERRED COMPEMSATION                    AMOUNT                PAID                BAIANCE
IS                    85,866.76       s      6,933.33            l/15"°18      s      78,933.03
                                      s      6,933.33            4/15/2018     s      72,000.10
                                      s     10,000.00            S/15/2018     s      62,000. 10
                                      s     10,000.00            6/15/201.8    s      Sl,000.10
                                      s     10,000.00            7/15/2018     s       42.000 10
                                      s     10,000.00            8/15/2018     s       32,000.10
                                      s     10,000.00            9/15/ 2018    s       22.000.lD
                                      s     10,000.00           10/15/ 2018    s       12.000.10
                                      s     10,000.00           11/15/2018     s        2,000.10
                                      s      2,000.10           12/15/2018     s           10.00
